Case 2:18-cv-02751-TLP-cgc Document1 Filed 10/26/18 Pageiof8 PagelD1

UNITED STATES DISTRICT COURT |) >> 5.
WESTERN DISTRICT OF TENNESSEE =
CJ Eastern (Jackson) DIVISION
{i Western(Memphis) DIVISION

s

Tames 2’. wt; Er

 

 

)
)
Plaintiff, )
)

vs. ) No. i YO-20/9-2 1953
. )
Cognare BIO BRVICE Ss )
)
Defendant. )

COMPLAINT
l. This action is brought for discrimination in employment pursuant to (check only those
that apply):

(YW vit VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,
Pub. L. No. 102-166) (race, color, gender, religion, national origin).
NOTE: In order to bring a suit in federal district court under Title VII,
you must first obtain a right to sue letter from the Equal Employment
Opportunity Commission.

[| Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§
621 — 634 (amended in 1984, 1990, and by the Age Discrimination in
Employment Amendments of 1986, Pub. L. No. 92-592, the Civil Rights
Act of 1991, Pub. L. No. 102 -166)

NOTE: In order to bring a suit in federal district court under the Age
Discrimination in Employment Act, you must first file charges with the
Equal Employment Opportunity Commission.

L | Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
— 12117 (amended by the ADA Amendments Acts of 2008, Pub. L. No.
110-325 and the Civil Rights Act of 1991, Pub. L. No. 1102-166).

NOTE: In order to bring a suit in federal district court under the
Americans with Disabilities Act, you must first obtain a right to sue letter
from the Equal Employment Opportunity Commission.
Case 2:18-cv-02751-TLP-cgc Document1 Filed 10/26/18 Page 2of8 PagelD 2

JURISDICTION

2. Jurisdiction is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights
Act of 1991, Pub. L. No. 102-166, and any related claims under Tennessee law.

 

 

 

 

PARTIES
3. Plaintiff resides at:
F9IVS STACEY Re.
STREET ADDRESS
Sheet By , __ zal, , _BBIO? 900-5 Of-_4/ 33
County State Zip Code Telephone Number
4, Defendant(s) resides at, or its business is located at:
£600 Selby In.
STREET/ADDRESS
TAelhy  ANeaarbis | FAC. BSG
County City State Zip Code

NOTE: If more than one defendant, you must list the names, address of each additional
defendant.

be Cognate bio Sekvices Wool Sit llry Ld.
Ahura s, Tl. 3/16

 

Z, Aetorek Seventi Loe - Zoeeo GopLl eH Frito kk.
Te # yoo Coapova, TW. 2f016

 

5. The address at which I sought employment or was employed by the defendant(s) is:

Y ovd CrvelEf Furey Rel Be too
COP Cobb A, TH. B86 -Ieloiress o— ge nopel,

ftinyhis FM EYE
Case 2:18-cv-02751-TLP-cgc Document1 Filed 10/26/18 Page 3of8 PagelD 3

6.

 

STREET ADDRESS
b  Larwova._, ral , BYE
County City State Zip Code

The discriminatory conduct of which I complain in this action includes (check only those
that apply)

I] Failure to hire

ra Termination of my employment

I] Failure to promote

L] Failure to accommodate my disability

[I] Unequal terms and conditions of my employment
LI] Retaliation

[ Other acts(specify): CREAT EO fosrilé. woth £ual viteontincerd
WhilGxvl TERA ps ATION, FY@T high STRESS.

NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court.

7.

It is my best recollection that the alleged discriminatory acts occurred on:

THnwptd Ab - Senupny Bl 208
Date(s)

I believe that the defendant(s) (check one):

a is still committing these acts against me.

WY is not still committing these acts against me.

Defendant(s) discriminated against me based on my:

(check only those that apply and state the basis for the discrimination. For example, if
religious discrimination is alleged, state your religion. If racial discrimination is alleged,
State your race, etc.)
Case 2:18-cv-02751-TLP-cgc Document1 Filed 10/26/18 Page4of8 PagelD4

Crt mesd.. Ae Spon fo Fee 4/70

Q a fy y 20 LN$S Zz Recrayede a Leleg leah Cad
fea  Aalleen Cracrett, a lee ctuley a
 hdhe toll nee slat fe ” fe fore Yo worl due fo —
Aba SATIONS fol 2D Ailtcha~ ai to- Wovkay
_ . Gal tbe fo. BS
a Zz bMIAS the Bly “Ma “L  Qlheanroem tuszecdian .
_ mwas Lerminatel Or? Lalse aHecatioas. Ay
~ oe wee _ San. female _ employee WhE yras (n-
Maeccation, a ih fhe. y —
Tassie, femole pmployte. leh an
Ss, Actusecl fhe OM, v
Lad _@q i taside fa Ome Qn
_ Was. 2 GAY, 105 OF hee Ake, oe

  

Conny. Treks Made v ff false acon seteoas
er atast. me afby She. Sound ovt ptat
| had ewidenee that Se diol ret Coniplche
Cleans OF her Sine d ALA.

—§ Connie Feit fell TF wa to. Vepovt
her So Se Santo ar vactenid, “ned a
a re

Case 2:18-cv-02751-TLP-cgc Document1 Filed 10/26/18 Page5of8 PagelID5

#.
J/9

_. And ptade__adistesetfy,/ degrade nid
bar Monminte Tousrd fe ML. — oe o
_ O. {te TU ky Z - Ww
of wl, at oe Ale tie

Wes going. Yo 342 wut. dur 5,

iS Ch pling nor teeming yk lite ZT” was. Rita boilkins
ka and Eldvich witnessed Phe. ads ‘

-- oe ee hostile anvineninandt described.

~~ Meith. Connite Ov. avy] Was svbecthdh To
Case 2:18-cv-02751-TLP-cgc Document1 Filed 10/26/18 Page 6o0f8 PagelD 6

Race

 

Color

Gender/Sex

 

 

Religion

National Origin

 

Disability

 

LITHO

Age. If age is checked, answer the following:
I was born in . At the time(s) defendant(s) discriminated
against me.

I was [ ] more [ ] less than 40 years old. (check one)

NOTE: Only those grounds raised in the charge filed the Equal Employment Opportunity
Commission can be considered by the federal district court.

10. The facts of my case are as follows:

Z ws fined Of Y2(201F as a Cleaaracm
LUST OQ AD Th fovea Aerotek SCrenhy he Si at hiag,
(EB Aovrotek assigael fee fe werk oA
Cogaate bio Levvites. Ov f20f2er8 Z was
wavilv td, 18a yerhal alfevcoation ev ith AA female
Oo. dyothey, Onnie Ta Tet Xj @ ho thrtatm me. Omnis
Gil bJas & We an raony Cagadan wo be ported ww)
he Same Sega Sat as Z di d..

(Attach additional sheets as necessary)

NOTE: As additional support for your claim, you may attach to this complaint a copy of the

4
Case 2:18-cv-02751-TLP-cgc Document 1 Filed 10/26/18 Page 7of8 PagelD 7

charge filed with the Equal Employment Opportunity Commission or the Tennessee Human
Rights Commission.

11. It is my best recollection that I filed a charge with the Tennessee Human Rights

Commission regarding defendant’s alleged discriminatory conduct on:

12. It is my best recollection that I filed a charge with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct on: 26 MYLES
at

Only litigants alleging age discrimination must answer Question #13.

13. Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct. (check one):

HK 6c days or more have elapsed

] Less than 60 days have elapsed.

14. | The Equal Employment Opportunity Commission (check one):

| has not issued a Right to Sue Letter.

Y has issued a Right to Sue letter, which I received on e/ / F/ LUE
ate

NOTE: This is the date you received the Right to Sue letter, not the date the Equal
Employment Opportunity Commission issued the Right to Sue letter.

15. Attach a copy of the Right to Sue letter from the Equal Employment Opportunity
Commission to this complaint.

NOTE: You must attach a copy of the right to sue letter from the Equal Employment Opportunity
Commission.

16. I would like to have my case tried by a jury:

Yes

L | No
Case 2:18-cv-02751-TLP-cgc Document1 Filed 10/26/18 Page 8of8 PagelD 8

Date:

WHEREFORE, plaintiff prays that the Court grant the following relief:

[|
[|
[|
[|

[|

direct that the Defendant employ Plaintiff, or
direct that Defendant re-employ Plaintiff, or
direct that Defendant promote Plaintiff, or

order other equitable or injunctive relief as follows:

 

direct that Defendant pay Plaintiff back pay in the amount of
and interest on back pay;

na direct that Defendant pay Plaintiff compensatory damages: Specify the

amount and basis for compensatory damages: vf JOO, OOf

EMletiolk srnés for terminating me calewstylly
Wiel Cveatig a ‘bos ile werk Ani, On ment

~

 
    

TURE OF PLAINTIFF

 

A775 SFiAcey fel.

Address
M eptahis, 7. LO9
GHA-5Ol- 41,23

 

Phone Number
